Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 30, 2007                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  133499                                                                                              Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v        	                                                       SC: 133499     

                                                                   COA: 271640      

                                                                   Wayne CC: 01-002130-01

  ALMON OGLETREE,

          Defendant-Appellant. 


  _________________________________________/

          On order of the Court, the application for leave to appeal the January 31, 2007
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 30, 2007                       _________________________________________
           d0723                                                              Clerk